OFFICE     OF THE Al-tORNEY    GENERAL   OF TEXAS
                       AUSTIN



                                                     /




son. Pam A. Gramn
County Auditor
MoL8nMll coutq
wloo, mxas

Dear Slrf




                                                         _.
                                                        555
                                                        l!im



Hon. TWA.   Craven,Page 2


         "(a). When a oonstable Is lnromed by
    the police deportment,$ooatea In the imue
    olty a8 the county seat, they are holding a
    oertain prleonerthat theywanttranate~d
    to the 0rmt.y jail, after oharges are ill&l alad
    a warrant issued by the proper justloe or the
    peaoe the oonstablegoes to the oity jail ee-
    our88 the prisoner an4 tranaporte suoh a pri-
    aoner to the oounty jail, what mileage may be
    charged by the ooxmtable?
         "(al. Under the same oiroumstanoee60 out-
    lined under (a) but the aoimtabla travela to
    the oity jail berore oharges nre riled in the
    pmp~0ounty00urt    ub0rm      -t      f8   i88wa,
    .eeoureathe~prlrmnerand)ranaports auohpriaon-
    er to the oounty jell, what mlleage nay be
    oharged by the ocaxetable?;!
         "(al. Arter WalTalItfor arkest is isswd
    the eomtable,locsatedthe dar+mdant, S&CM
    the arrest awl traaspeta the prtsoner to tba
    oountyjail, what'rmileageraybeobargedbythe
    oomtable?
         *(il.   LQOregor $8 meaty tiles rrcar th8~
    oounty seat. !Cheoonstablemakes an ameat at
   'MoGregor,oharges qo riled with the Justios
    of the Peaoa at JhSregor, the trial at the de-
   iemlant Is postponed,there aram faoilitiee
   for keeping a prleoner at Mobrsgor and the oon-
    stable trenaporta the.priaonerto the county
   jail (tnenty miles away). A few days later the
   ooonatable  travels to the aounty jail, 6eoure8
   the defendant and transport8hiapto XoGregor
   for trial, the defemXdant.is  eeM%tbe& to jail
   and the oomrtable agalx&Q!ansport~the prisons-2;
   tothe oounty jal.l. #hatm%lee.gemaybeoharged
   by the ooneteble?
        -All the above questions refer to lnstanoes
   where arrests are m&e wWMn    the uounty. Oon-
   stablea ia mTanMn couaty are oa a r-    basis.*
Hon. Tom A. Cravsn, Page 3


         Artlole 1065, C. C* P. reabs as follows,        In
part:
          The rollowlng tees shall be alla*ed
    the sharlfr, or other psaoe oitioer pee
    rormlng the same servloes in misdemeanor
    oases, to be taxed sgalnst the 4sfen4fmt
    on 0onTl0t10nx
          "..m.....

           *'0. For oomeybg a prisoner after
    oonviotlonto the oounty jail, ror eaoh
    mlle,   go-    and ocoafirg,, by the nsarsat pnm-
    tioabb    route by private eon~eyaxm~, ten
    asntsa tile, or by.rail~y, sevenan4 one-
    half osnta~a rile.
         " .......~.

         *l.li;Fareashml3.ohenmybe     scmpslIs4
    totraTsllnaxeoutiPg QriRinalpro~ess~
    smoningorattaahfngritness,      amona
    one-half oonts.  For traveliag In the servlos
    or proosss not otherwise provided ror, the
    sm0r    ~f~~O~and0~-hdr00nt~       r0r0drll0
    goingana~mtuxnlng~       I?twoermm         persoas
    aremmzt&xtsd in the ekmewrit, ortwo or
    more writs in the tame oaso, he 8haXlolmrge
    only for the distanse aotually and naoesearlly
    traveled in the .sameTa
         Artiols 1067, C, C, P. reads as folltmsr
          wComtables, marshals or other peaoe
    0fYioers rho exscute prone88 and perform
    serviaes ror ~ustitoes in otiainal latlons.
    shall reoalve the EWWB fees allows4 to she-
    iris r0r the mime servtoest*
         Al#OlO2S!i5oithOCOdOOfOrlnindlh9OU4~
readsasr0Uksr
EIoa. Tam k   Craven, Page 4


     is direottldt-0a-rest r0rthdtih berore the
     aragistrntewho Issued the wantmt, or betom
     the smglstrate narpsdIn the warrant."
          Itlaneoessarythstws      bsar InBind*     fact
th411~tb ret, statuts8 an, 8trfot4  00nstr904 td f-8
by Implleatlon are not pamlttsd. It is a ray settled
mattsrthsttheoonstsbla,who ls oompsnssts4ona rw
bfals, ifinot entitled to any iss at all In a ml8dammmr
oa80 w.lsss a oonv~otlcmis obtained. Tex, J'

          the   ~88   0r whm0n   coanfy   ~8.   mda~,     19 su
~~,holdslnncriieat     that unless the etatutsscargrwrrr4
provide reesbytbewayor     oompenmtlonforthepnrtLeulnr
~~~8~4~4byan~iosr,tbeaortrts~~no~
to fixa~~~~aable    oompensationthererorns thsyrould
La a.etlon-batwwn man an4 man ror serPioes w~4erad in
the nbf~8~00d a eontraet.
          mar thestrictintergrstati0n 0r            the f00 rta-
tutes, partloular4in.orImInRltml?W3whersths86stsare
abnrgednnd taxe4aiwlx& defsndast,there4oas not-went
to be any reammable basis ior lib6  aonstruut~on.
         fn visa or the r0regDinsmharifie8              pou (tm rt3-
rrp~t~a4~issdtbatItlethsopinion4~~t~~~~
mat that your questIomshouX4 be answers
          (a)~Uhen a emstabls is infonnsd or the lawtio-
latifal
      and travd.s to the plaos 0r suoh rIolatlonor his-
oovers a l.aWvIolatI~nuhlledr~vLng Inhis Oar. rakbran
arrest wShout a warrant am4          stbsprtmnmrto    tie
jail it the.Oounty s&at, the s              onmoB -.ehnrga my
=-tm
          '@!a,
              N~OIIa aonstsbls ip.sn outlping pno$nst
hears oror4Iseovsrs alaw*iolstIa~ an4mskasalsgal
arrsstwithoutawsrrsnt~flcansportie~         pds~asr toths
orriee or the Justioe'ob ths Pesos of his preoiaob, *hers
0harge8 43~13.riif34,
                   punishment n~sewed aa4 th6 prtaanar
tzaudtted to jail, the oonstahls is 4altItla4to mIlOsige
iarar~00msgingthsprleonsr~~~ui~Jan~t~
oouaty jail tar esuhmIlegoirigsn4omlng bythensa~st
 Iion;Tom &     crwm,    Pqga 5


 praotioal route by private oonvsyanoe,tsn osnts a mile,
 arbyrai~~,sevenaadone-halioentsami~2e,
           (0) When a oonstable is ialarmed by the poUos
 department losated in the same oity as the oounty seat,
 they are holding s osrta5.nprisoner that theywanttrans-
 rtm-04 to the 00u.e~ jul,        artier ohargesam rim    and
 a waxmint lssuul by the prOper justioe of the paaoe, the
 oonstable ls sntltledto ssvan and ens-hslf osnts~berrile
 aotwlly travel,lad In @ng ror and retur+ng swh priscmer
 to the OoMty jail.
           (4) nl4erthese4me olruumstanassasoutlInsduIl4sr
 (a) but the oonstabla fnm6ls to the oity jail before the.
 ohargss ars filed In the pmper just106 oourt b&ore wqrrant
 is Issued, seaures-theprisoner andtranQortsswhprisoner
 to the oounty jail, .sushoonstablswould not be sntitls4 to
 w   liicrsger08.
            (a) Mter -t       rw -St    16 ~SSWUthe 00~
 stabls losatss thedersxslant,mmkss the arrsstandtrans-
 portsthsprIsonerto thsoountfjaIl,:-Ui@eonf&sblswoU4
 .bs sntitlbd to ssven an4 we-hnlf oents~per-ml& a0ttqll.y
 and neaosssari4 t~mQled In gsirrrsfor find setwnin8 6uah
 prisonertotheoountyj6~IL
            (r) The oonstablewonld be antltkul to ssvsn an4
 OW-hds    osnts per r&lo r0r eomaying a prisons n-cm
  MoGregorto Wuseor~l~verSa,      baron, eomIatIon* p~wIde4~
  the sonstablehad am       tor arrestrcrr.sushp&onsr,~
  and &tar oon.vMtIcm in the Justlsa Court at %@rsgor, the
' oonstable would bs antitle to tan oents per mIls W~UL tw-
  veling.by privrzteoomeyanoe, an4 seven and one-h&S pent8
  ~raile~snt~vsllngbyrrril\rqp,wh~transportillSswh
                            Court or E&regpr to the oowty
     sdner rrom the :Jnstloo,
  ja 1 at the oeunty Set&
  p"di
             ping       the rmwing      ~wers    your iaqtey, ra
 an,
                                      Tours VeTy truly
                                  AlTOZ+.kT
                                          -aFw                     n
                                  m
       APPROVED JUL'lS. 1989                                    couurlr